Name: Commission Regulation (EEC) No 560/80 of 5 March 1980 derogating from certain provisions of Regulation (EEC) No 2042/75 under the standing invitation to tender opened by Decision 80/254/EEC of 22 February 1980
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 3 . 80 Official Journal of the European Communities No L 61 / 17 COMMISSION REGULATION (EEC) No 560/80 of 5 March 1980 derogating from certain provisions of Regulation (EEC) No 2042/75 under the standing invitation to tender opened by Decision 80/254/EEC of 22 February 1980 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1 547/79 (2 ), and in particular Article 12 (2) thereof, Whereas Article 9 of Commission Regulation (EEC) No 2042/75 of 25 July 1975 on special detailed rules for the application of the system of import and export licences for cereals and rice (3 ), as last amended by Regulation (EEC) No 296/79 (4 ), specifies the validity of export licences ; Whereas, by means of Decision 80/254/EEC of 22 February 1980 (5 ), the Commission opened a standing invitation to tender for the export of 100 000 tonnes of rye ; whereas, by way of derogation from the provi ­ sions of Article 9 of Regulation (EEC) No 2042/75, the validity of export certificates issued under this invi ­ tation to tender should be extended until the end of the third month following that in which they were issued, in order to facilitate export operations ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Under the standing invitation to tender opened by Decision 80/254/EEC, export licences shall be valid, by way of derogation from Article 9 of Regulation (EEC) No 2042/75, until the end of the third month following that in which they were issued . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 March 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 ( 2 ) OJ No L 188 , 26 . 7 . 1979, p. 1 ( 3 ) OJ No L 213 , 1 1 . 8 . 1975 , p . 5 ( «) OJ No L 41 , 16 . 2 . 1979 , p . 34 ( s ) OJ No L 56, 29 . 2 . 1980 , p . 36